

116 HR 3334 IH: Expanding Access to Graduate Education Act of 2019
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3334IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Ms. Kuster of New Hampshire (for herself, Mr. Burchett, Ms. Schrier, Mr. Upton, and Mr. Rouda) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo expand access to graduate education by amending the Federal Pell Grant program to include
			 postbaccalaureate study.
	
 1.Short titleThis Act may be cited as the Expanding Access to Graduate Education Act of 2019. 2.Federal Pell Grants for graduate studentsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended—
 (1)in subsection (a), by inserting or as a postbaccalaureate student in accordance with subsection (c)(1), after as an undergraduate,; and (2)by amending subsection (c)(1) to read as follows:
				
					(c)Period of eligibility for grants
 (1)The period during which a student may receive Federal Pell Grants shall be the period required for the completion of the first undergraduate baccalaureate course of study being pursued by that student at the institution at which the student is in attendance except that—
 (A)any period during which the student is enrolled in a noncredit or remedial course of study as defined in paragraph (2) shall not be counted for the purpose of this paragraph; and
 (B)the period during which a student may receive Federal Pell Grants shall also include the period required for the completion of the first postbaccalaureate course of study in a case in which—
 (i)the student received a Federal Pell Grant during the period required for the completion of the student’s first undergraduate baccalaureate course of study for at least 1 but fewer than 12 semesters, or the equivalent of at least 1 but fewer than 12 semesters, as determined under paragraph (5);
 (ii)the student would otherwise be eligible for a Federal Pell Grant, but for the completion of such baccalaureate course of study; and
 (iii)the period during which the student receives Federal Pell Grants does not exceed the student’s duration limits under paragraph (5)..
			